WILLIAMS, J.
This is a suit to recover city taxes, brought by the collector of the city of Nevada, Missouri, for the years 1911, 1912 and 1913 on land alleged to belong to respondent and described as “all of Block 21 of Prewitt’s Addition to the City of Nevada, Missouri.” The land is so described in both the petition and in the tax bill introduced in evidence. The amount of taxes involved is $31.86.
Trial was had before the circuit court of Vernon County, Missouri, which resulted in a judgment for the respondent (defendant below).
Thereupon steps for an appeal were by relator perfected and an appeal was granted by the trial court to' this court.
The only issue presented upon this appeal is whether or not the land was properly described in the tax bill and petition. Respondent contends that “Block 21 of Prewitt’s Addition to the City of Nevada, Missouri” was vacated on January 29, 1904, by a proceeding had in the county court of Vernon County, Missouri, under the provisions of Section 9505, Revised Statutes 1900, and that on May 31, 1904, a certificate of such act of vacation was made out by the clerk of said county court and duly filed for record in the recorder’s office of said county as by said act provided; that the effect of such vacation under said statute was to leave the land thereby vacated the same as if it had never been platted and that therefore, after it became vacated, “Block 21 of Prewitt’s Addition to the City of Nevada, Vernon County, Missouri,” was not a proper description of the land, but that it should be described as unplatted ground by metes and bounds.
Appellant does not deny that the above proceeding was had, but contends that the property may still be described as designated by the original plat, notwithstanding the vacating proceeding.
The determination of this point involves merely a construction of Section 9505, Revised Statutes 1909. Said statute is in no sense a “revenue law of the State” *124within the meaning of section 12, article 6, of the Constitution of Missouri. Neither can it be said that the title to real estate is here involved. [State ex rel. v. Elliott, 180 Mo. 658.]
There being no other matter involved which, under the above section of the Constitution, would confer jurisdiction of the appeal upon this, court, it follows that the cause should be transferred to the Kansas City Court of Appeals. It is so ordered.
All concur.